As filed with the Securities and Exchange Commission on March 7, 2008 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-6194 The Chaconia Income & Growth Fund, Inc. (Exact name of registrant as specified in charter) C/O U.S. Bancorp Fund Services, LLC 615 E. Michigan St., Third Floor, Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Foley & Lardner LLP 777 E. Wisconsin Ave., Milwaukee, WI 53202 (Name and address of agent for service) 1-800-368-3322 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2007 Date of reporting period:December 31, 2007 Item 1. Report to Stockholders. CHACONIA INCOME & GROWTH FUND, INC. Letter to Shareholders Dear Shareholders: The Chaconia Income and Growth Fund (“the Chaconia Fund”) posted a net gain of 1.8% in 2007. The total return of the blended S&P 500 Index (“S & P 500”) and Lehman Government Credit Bond Index (70% weighted by the S&P 500 return and 30% weighted by the Lehman Bond Index return) for the same period was 6.0%. The total year’s performance was muted by the market’s weakness experienced in the second half of 2007. Investor sentiment swung rapidly over the year and the market volatility witnessed in the first half of 2007 became more pronounced in the latter half of the year. Concerns about slowing growth in the U.S. economy weighed in as investors continued to fret over credit concerns, housing woes and slimmer corporate profits. On the plus side, unemployment and interest rates in the U.S. have remained near historically low levels. 2007 Market Review The U.S. equity markets declined in the second half of 2007, capping a year marked by increased volatility. Within the large cap universe, the Russell 1000 Index and S&P 500 each declined 3% for the fourth quarter. However, strong gains earlier in the year resulted in gains of 6% and 5%, respectively, for 2007. In fact, 2007 represented the 5th straight year of gains for the large cap market. Small cap stocks underperformed their large cap counterparts for both the 4th quarter and full year periods. Less exposure to overseas economies, which generally grew faster than the U.S., negatively impacted smaller cap companies. Economic growth abroad helped the international markets again post positive returns in 2007. The MSCI EAFE Index, although down 2% for the quarter, rose 12% for the year. Emerging markets performed even better, helping the MSCI ACWI ex US Index, a benchmark including both developed and emerging markets outside the U.S., increase 17% for the year despite a 1% drop in the 4th quarter. Throughout 2007 investors, in general, and financial services firms, in particular, grappled with the fallout from the subprime mortgage market. The full spectrum of financial institutions, from small commercial banks to the largest brokerages in the country, continued to feel aftershocks. Many took significant write-downs on mortgages, mortgage-backed securities and other lower-quality securities that became unmarketable. In turn, these financial institutions became reluctant to lend to each other and to consumers because they needed to preserve capital and they lacked trust in the underlying collateral. The market for leveraged buy-out deals that had driven merger and acquisition activity over the prior two years all but dried up. In addition to housing and credit concerns, the equity markets faced other challenges. Energy prices continued to rise with oil peaking during the quarter just shy of $100 per barrel. For the year, the price of oil increased over 50%. The Chaconia Income and Growth Fund’s gains from the equity holdings were driven by stock selection with the Health Care, Industrials and Energy sectors leading the way. Within the Health Care sector, Express Scripts, a pharmacy benefit manager providing prescription processing and mail & specialty pharmacy services to health insurers and large self-insured employers, rose 31% for the quarter. Growth in the company’s higher margin generic drug and mail order businesses is driving increased profitability. Further, rising healthcare costs continue to drive demand for Express Scripts’ services. In the Energy sector, Apache, one of the largest independent exploration and production companies in the U.S., rose 20% for the quarter. Apache benefited from both higher oil prices and increased production across its diversified portfolio of projects. The Chaconia Fund’s fixed income holdings showed strong gains for the year as interest rates declined across the curve. High quality U.S. Treasuries and other Full Faith and Credit bonds were the best performers in the bond market, with corporate, asset backed and mortgage backed securities trailing government guaranteed issues. Market Outlook Largely because of the credit crunch, the general expectation is that domestic GDP growth slowed to approximately 1% in the 4th quarter after rising 3.8% and 4.9% in the second and third quarters, respectively. The Federal Reserve has stepped in to help ease the impact of the tighter credit environment and housing slowdown on the economy. Although additional interest rate cuts are expected, the threat of inflation makes it difficult for the Federal Reserve to significantly lower rates for an extended period of time. Within the equity market, investors are once again rewarding companies with the strongest balance sheets and most consistent earnings. Our expectation for 2008 is that bond investors that are strong swimmers will be able to kick to the surface and not only survive, but thrive. 1 CHACONIA INCOME & GROWTH FUND, INC. Letter to Shareholders (continued) The recent increase in market volatility serves as an excellent reminder of the importance of constructing high quality portfolios and properly assessing risk. The Chaconia Fund’s equity holdings consist of companies that, on average, trade at a discount to the broad market, enjoy higher than expected earnings growth, are more profitable as measured by return on equity, and have taken on less debt. On the fixed income side, despite a zero-weighting of US Treasury Bonds, the bond portion of the Chaconia Fund continues to preserve shareholders’ capital while delivering consistent, coupon driven cash flows. Our emphasis on identifying high quality, attractively priced securities will continue to benefit Chaconia Fund shareholders. Sincerely, Gayle Daniel-Worrell Vice President December 31, 2007 The performance data included above represents past performance and is no guarantee of future results. The investment return and principal value of your investment in the Chaconia Income & Growth Fund will fluctuate so that your shares, when redeemed, may be worth more or less that their original cost. 2 CHACONIA INCOME & GROWTH FUND, INC. (Unaudited) THIS CHART ASSUMES ANINITIAL GROSS INVESTMENT OF $10, 12/31/97. RETURNS SHOWN INCLUDE THE REINVESTMENT OF ALL DIVIDENDS. PAST PERFORMANCE IS NOT PREDICTIVE OF FUTURE PERFORMANCE. THIS CHART AND THE TABLE BELOW DO NOT REFLECT THE DEDUCTION OF TAXES THAT A SHAREHOLDER WOULD PAY ON FUND DISTRIBUTIONS OR THE REDEMPTION OF FUND SHARES. INVESTMENT RETURN AND PRINCIPAL VALUE WILL FLUCTUATE, SO THAT YOUR SHARES, WHEN REDEEMED, MAY BE WORTH MORE OR LESS THAN THE ORIGINAL COST. S&P 500 INDEX - An unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of the 500 stocks which represent all major industries. LEHMAN GOVERNMENT CREDIT INDEX - The Lehman Brothers Government/Credit Index tracks the performance of US dollar-denominated, domestic, investment grade debt. The issues included in the index are obligations of the US Government, its agencies or corporations. Issues are only included if they have at least the required minimum outstanding ($250 million) and a maturity of more than one year. BLENDED INDEX - Represents an index which consists of a 70 / 30% weighting between the S&P 500 and the Lehman US Govt/Credit index. 3 CHACONIA INCOME & GROWTH FUND, INC. Additional Information on Fund Expenses For the Six Months Ended December 31, 2007 (Unaudited) As a shareholder of the a mutual fund, you incur two types of costs: (1) transaction costs, no sales load for this fund; redemption fees; and (2) ongoing costs, including management fees; distribution and/or service (12b-1) fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (07/01/07 - 12/31/07). Actual Expenses The first line of the table below provides information about account values based on actual returns and actual expenses. Although the Fund charges no sales load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently the Fund’s transfer agent charges a $15.00 fee. You will be charged a redemption fee equal to 2.00% of the value of shares redeemed if you redeem your shares in the Fund 30 days after the date of purchase. To the extent the Fund invests in shares of other investment companies as a part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying fund in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary. These expenses are not included in the example below. The example below includes management fees, registration fees and other expenses. However, the example below does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under generally accepted accounting principals. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “”Expenses Paid During Period’’ to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values andhypothetical return and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as , redemption fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. For the Six Months Ended December 31, 2007 Expenses Paid During Beginning Ending Value the Period 07/1/07 - Value 07/1/07 12/31/07 12/31/07* Actual $ 1,000.00 $ 982.90 $ 18.24 Hypothetical (5% annual return before expenses) $ 1,000.00 $ 1,025.21 $18.63 * Expenses are equal to the Fund's annualized expense ratio of 3.65% multiplied by the average account value over the period multiplied by 184/365 (to reflect the one-half year period). 4 CHACONIA INCOME & GROWTH FUND, INC. Asset Breakdown (as a % of investments) 5 CHACONIA INCOME & GROWTH FUND, INC. Schedule of Investments December 31, 2007 Number of Market Shares Value COMMON STOCKS - 72.3% Aerospace & Defense - 4.3% 3,400 The Boeing Company $ 297,364 4,500 General Dynamics Company 400,455 697,819 Capital Goods - 2.7% 11,600 General Electric Company 430,012 Consumer Discretionary - 7.6% 7,900 Darden Restaurants, Inc. 218,909 4,200 Target Corporation 210,000 6,500 The TJX Companies, Inc. 186,745 8,200 The Walt Disney Company 264,696 9,000 Yum! Brands, Inc. 344,430 1,224,780 Data Processing - 1.3% 4,600 Automatic Data Processing, Inc. 204,838 Financial Services - 13.1% 4,400 Bank of America Corporation 181,544 5,900 Citigroup Inc. 173,696 3,098 Countrywide Financial Corporation 27,696 4,300 Fannie Mae 171,914 3,000 Freddie Mac 102,210 2,200 The Goldman Sachs Group, Inc. 473,110 7,500 J.P. Morgan Chase & Co. 327,375 3,400 Lehman Brothers Holdings, Inc 222,496 5,100 Merrill Lynch & Co., Inc. 273,768 3,208 Morgan Stanley 170,377 2,124,186 Health Care - 10.8% 4,400 Beckman Coulter, Inc. 320,320 15,100 Boston Scientific Corp.* 175,613 7,000 Express Scripts, Inc.* 511,000 5,700 Pfizer Inc. 129,561 5,700 United Health Group, Incorporated 331,740 3,200 WellPoint Inc.* 280,736 1,748,970 Number of Market Shares Value Insurance - 6.1% 4,500 AFLAC Incorporated $ 281,835 5,000 American International Group, Inc. 291,500 4,500 Loews Corporation 226,530 9,400 The Progressive Corporation 180,104 979,969 Integrated Oils - 8.8% 4,500 Apache Corporation 483,930 7,000 Devon Energy Corporation 471,223 5,500 Occidental Petroleum Corporation 384,950 2,900 Spectra Energy Corporation 74,878 1,414,981 Multi-Utilities - 2.9% 10,300 Duke Energy Corporation 207,751 6,600 Southern Company 255,750 463,501 Semiconductors - 4.2% 17,500 Intel Corporation 466,550 6,300 International Rectifier Corporation* 214,011 680,561 Software - 2.4% 4,600 Autodesk, Inc. * 228,896 5,200 Intuit, Inc.* 164,372 393,268 Technology - 4.2% 15,800 Corning Incorporated* 379,042 2,800 International Business Machines Corporation (IBM) 302,680 681,722 Telecommunications - 2.1% 7,900 American Tower Corporation-Class A* 336,540 Transportation - 1.8% 2,300 Union Pacific Corporation 288,926 Total Common Stocks 11,670,073 (Cost $8,655,143) MUTUAL FUNDS - 3.9% 237,123 Trinidad & Tobago Unit Trust Corporation First Unit Scheme (a)(f) 621,927 Total Mutual Funds (Cost $429,530) 621,927 The accompanying notes are an integral part of these financial statements. 6 CHACONIA INCOME & GROWTH FUND, INC. Schedule of Investments (continued) December 31, 2007 Principal Market Amount Value ASSET BACKED SECURITIES - 2.5% 100,000 CPL Transition Funding LLC, Series 2002-1, Class A5, 6.250%, 01/15/2017 $ 105,725 70,912 Continental Airlines Inc. Pass Thru Certificates, Series 2000-2, 7.707%, 04/02/2021 74,103 90,000 FedEx Corporation, 1993-A, 8.760%, 05/22/2015 101,250 95,879 Union Pacific Corporation, 2003-1, 4.698%, 01/02/2024 90,592 28,366 West Pennsylvania Funding, Series 1999-A, 6.980%, 12/25/2008 28,591 Total Asset Backed Securities (Cost $407,623) 400,261 CORPORATE BONDS - 1.3% 104,773 The Burlington Northern and Santa Fe Railway Company, 5.943%, 01/15/2022 107,273 100,000 Norfolk Southern Corp., 5.257%, 09/17/2014 99,288 Total Corporate Bonds 206,561 (Cost $211,534) Principal Market Amount Value MORTGAGE BACKED SECURITIES - 3.6% Government National Mortgage Association (GNMA) Real Estate Mortgage Investment Conduit Pass-Thru Certificates: 67,994 Series 2002-83, Class A, 3.313%, 04/16/2017 $ 67,914 62,061 Series 2004-78, Class A, 3.59%, 11/16/2017 61,303 68,409 Series 2005-2, Class B, 4.116%, 03/16/2019 67,772 101,058 Series 2003-48, Class AB, 2.866%, 02/16/2020 99,893 6,953 Series 2001-12, Class B, 6.207%, 06/16/2021 6,982 2,298 Series 2003-43, Class A, 2.709%, 07/16/2021 2,292 71,455 Series 2004-25, Class AC, 3.377%, 01/16/2023 70,155 26,948 Series 2005-87, Class A, 4.449%, 03/16/2025 26,827 43,436 Series 2006-8, Class A, 3.942%, 08/16/2025 42,937 63,222 Series 2005-14, Class A, 4.13%, 02/16/2027 62,649 73,062 Series 2003-72, Class B, 4.356%, 02/16/2030 72,732 Total Mortgage Backed Securities 581,456 (Cost $577,539) The accompanying notes are an integral part of these financial statements. 7 CHACONIA INCOME & GROWTH FUND, INC. Schedule of Investments (continued) December 31, 2007 Principal Market Amount Value U.S. GOVERNMENT AGENCY ISSUES - 15.8% AID-ISRAEL: 200,000 5.50%, 09/18/2023 $ 215,787 200,000 5.50%, 12/04/2023 215,936 431,723 Amethyst, 141,680 4.620%, 04/15/2016 146,473 Federal National Mortgage Association (FNMA): 200,000 3.375%, 12/15/2008 198,840 200,000 4.625%, 10/15/2013 206,138 86,660 6.00%, 05/01/2036 88,034 83,932 5.50%, 04/01/2036 83,894 576,906 Federal Home Loan Mortgage Corporation (FHLMC), 200,000 3.625%, 09/15/2008 199,156 Rowan Companies, 113,000 5.88%, 03/15/2012 118,695 Government National Mortgage Association (GNMA) Real Estate Mortgage Investment Conduit Pass-Thru Certificates: 78,965 5.50%, 01/20/2035 79,171 84,803 5.00%, 11/20/2035 82,872 162,043 Small Business Administration (SBA) Participation Certificates: 92,456 Series 2004-10C, Class 1, 4.23%, 05/01/2014 92,141 181,774 Series 2002-20H, Class 1, 5.31%, 08/01/2022 185,598 72,814 Series 2003-20J, Class 1, 4.92%, 10/01/2023 73,166 287,791 Series 2004-20E, Class 1, 5.18%, 05/01/2024 292,064 150,771 Series 2003-20F, Class 1, 5.52%, 06/01/2024 155,124 43,497 Series 2003-20H, Class 1, 5.11%, 08/01/2025 43,955 28,892 Series 2003-20L, Class 1, 5.12%, 12/01/2026 29,125 24,416 Series 2003-20E, Class 1, 5.31%, 05/01/2027 24,680 25,000 Series 2003-20H, Class 1, 5.78%, 08/01/2027 25,932 921,785 Total U.S. Government Agency Issues 2,556,781 (Cost $2,506,534) Number SHORT TERM INVESTMENTS - 1.4% of shares Money Market Funds - 1.4% 232,236 First American Treasury Obligations Fund - Class Y 232,236 TOTAL SHORT TERM INVESTMENTS 232,236 (Cost $232,236) TOTAL INVESTMENTS - 100.8% 16,269,295 (Cost $13,020,139) LIABILITIES IN EXCESS OF OTHER ASSETS - (0.8%) (135,268 ) TOTAL NET ASSETS - 100.00% $ 16,134,027 * Non-income producing. (a) Affiliated issuer. (f) Foreign security. The accompanying notes are an integral part of these financial statements. 8 CHACONIA INCOME & GROWTH FUND, INC. Statement of Assets and Liabilities December 31, 2007 ASSETS: Investments, at value Non-affiliates (cost $12,590,609) $ 15,647,368 Affiliates (cost $429,530) 621,927 Interest receivable 37,884 Dividends receivable 10,062 Receivable from Fund shares sold 100 Other assets 8,284 Total assets 16,325,625 LIABILITIES: Accrued service fees 31,664 Payable to the custodian 4,797 Payable to Transfer Agent 21,090 Payable to Adviser 25,857 Payable for Fund shares redeemed 1,000 Accrued Audit fees 35,642 Accrued Administration fees 12,229 Accrued Legal fees 19,169 Other accrued expenses 40,150 Total liabilities 191,598 NET ASSETS $ 16,134,027 NET ASSETS CONSIST OF: Capital stock ($0.01 par value) and paid in capital $ 19,073,106 Undistributed Net Investment loss (192,408 ) Accumulated net realized loss on investments (5,995,827 ) Net unrealized appreciation on investments 3,249,156 Total net assets $ 16,134,027 Shares outstanding (8,000,000 shares authorized) 1,332,998 Net asset value, redemption price and offering price per share $ 12.10 CHACONIA INCOME & GROWTH FUND, INC. Statement of Operations For the Year Ended December 31, 2007 INVESTMENT INCOME: Interest income $ 213,472 Dividend income Non-affiliates 208,483 Affiliates 23,014 Total investment income 444,969 EXPENSES: Advisory fees 111,808 Distribution fees 86,807 Service fees 43,404 Transfer agent and accounting fees 116,053 Professional fees 121,231 Directors fees and expenses 39,140 Administration fees 47,895 Custody fees 8,455 Federal and state registration fees 6,384 Other 28,441 Total expenses 609,618 NET INVESTMENT LOSS (164,649 ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS: Net realized gain on investments 703,745 Net change in unrealized appreciation /depreciation on investments (208,780 ) Net realized and unrealized gain on investments 494,965 NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ 330,316 The accompanying notes are an integral part of these financial statements. 9 CHACONIA INCOME & GROWTH FUND, INC. Statements of Changes in Net Assets Year Ended Year Ended December 31, 2007 December 31, 2006 OPERATIONS: Net investment loss $ (164,649 ) $ (181,781 ) Net realized gain on investments 703,745 2,127,890 Net change in unrealized appreciation /depreciation on investments (208,780 ) (527,575 ) Net increase in net assets from operations 330,316 1,418,534 CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold 244,026 840,626 Payment for shares redeemed (2,895,219 ) (3,220,495 ) Redemption Fees 28 186 Net decrease in net assets from capital share transactions (2,651,165 ) (2,379,683 ) TOTAL DECREASE IN NET ASSETS (2,320,849 ) (961,149 ) NET ASSETS: Beginning of period 18,454,876 19,416,025 End of period (including undistributed net investment loss of $192,408 and $0, respectively) $ 16,134,027 $ 18,454,876 CHANGES IN SHARES OUTSTANDING: Shares sold 20,194 76,215 Shares redeemed (239,814 ) (287,406 ) Net decrease (219,620 ) (211,191 ) Beginning Shares 1,552,618 1,763,809 Ending Shares 1,332,998 1,552,618 The accompanying notes are an integral part of these financial statements. 10 CHACONIA INCOME & GROWTH FUND, INC. Financial Highlights Year Ended December 31, 2007 2006 2005 2004 2003 Per Share Data (for a share outstanding throughout the period): Net asset value, beginning of period $11.89 $11.01 $10.47 $9.80 $8.02 Income from investment operations: Net investment loss(1) (0.12) (0.04) (0.12) (0.06) (0.10) Net realized and unrealized gain on investments 0.33 0.92 0.72 0.73 1.92 Total from investment operations 0.21 0.88 0.60 0.67 1.82 Less distributions from net investment income — — (0.06) (0.00)(2) (0.04) Net asset value, end of period $12.10 $11.89 $11.01 $10.47 $9.80 Total return 1.77% 7.99% 5.69% 6.88% 22.71% Supplemental data and ratios: Net assets, end of period (in thousands) $ 16,134 $ 18,455 $19,416 $22,215 $ 22,799 Ratio of expenses to average net assets 3.51% 3.50% 3.10% 3.16% 3.93% Ratio of net investment loss to average net assets (0.95)% (0.97)% (0.69)% (0.44)% (0.98)% Portfolio turnover rate 4.73% 26.09% 26.43% 21.25% 13.70% (1) Net investment loss per share is calculated using the ending balance of undistributed net investment loss prior to consideration of adjustments for permanent book and tax differences. (2) Amount is less than $0.01. The accompanying notes are an integral part of these financial statements. 11 CHACONIA INCOME & GROWTH FUND, INC. Notes to the Financial Statements December 31, 2007 1.ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES Chaconia Income & Growth Fund, Inc. (the “Fund”) is organized as a Maryland Corporation, incorporated on October 24, 1990, and registered as an open-end, diversified, management investment company under the Investment Company Act of 1940, as amended. The Fund is subject to expenses pursuant to service and distribution plans described in Note 4. The Fund charges a 2% redemption fee for redemptions of Fund shares held for less than 30 days. The Fund’s investment objective is high current income and capital appreciation. The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements. a) Investment Valuation - Securities listed on the NASDAQ National Market System are valued at the NASDAQ Official Closing Price (“NOCP”). Other securities traded on a national securities exchange (including options on indices so traded) are valued at the last sales price on the exchange where primarily traded. Exchange-traded securities for which there is no NOCP are valued at the mean of the bid and ask prices. Securities for which market quotations are not readily available are valued at fair market value as determined in good faith under procedures established by the Board of Directors. Debt securities maturing in 60 days or less are valued at amortized cost, which approximates fair value. Debt securities having maturities over 60 days or for which amortized cost is not deemed to reflect fair value may be priced by independent pricing services that use prices provided by market makers or estimates of market values obtained from yield data relating to instruments or securities with similar characteristics. In September 2006, the Financial Accounting Standards Board (FASB) issued Statement on Financial Accounting Standards (SFAS) No. 157, “Fair Value Measurements.”
